TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00360-CV



     Texas Education Agency and Michael L. Williams, Commissioner of Education,
                         in his Official Capacity, Appellants

                                               v.

       American Youthworks, Inc. d/b/a American Youthworks Charter School and
        Honors Academy, Inc. d/b/a Honors Academy Charter School, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-14-000672, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                             ORDER


PER CURIAM

              Appellees’ emergency motion for temporary orders is denied. See Tex. R. App. P. 29.3.

              It is ordered June 17, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose